    Case 3:20-cv-01543-PAD Document 12 Filed 05/28/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO

    HÉCTOR R. MADURO,

            Plaintiff,

                     v.                                                  CIVIL NO. 20-1543 (PAD)

    GARAGE ISLA VERDE, INC.,

            Defendant.


                                      MEMORANDUM AND ORDER

Delgado-Hernández, District Judge.

         Plaintiff, pro se, sued Garage Isla Verde, Inc. for damages caused by an alleged pattern of

racial and employment discrimination that ultimately led to his unjust dismissal (Docket No. 1).

For the reasons explained below, the case will be dismissed under Fed. R. Civ. P. 41(b). As

background, on October 9, 2020, plaintiff initiated the action and moved to proceed in forma

pauperis (Docket No. 2). Because the application was incomplete, on October 16, 2020, the court

denied the request without prejudice, and granted plaintiff until November 6, 2020, to submit a

revised, supported application (Docket No. 3).

         On November 19, 2020, the court noted that plaintiff had not complied with the Order at

Docket No. 3 and accorded him until December 9, 2020 to do so (Docket No. 4). By way of a

motion docketed on November 24, 2020, plaintiff requested appointment of counsel,

accompanying the request with a supporting financial affidavit (Docket No. 5).1 On December 2,


1
  The motion is dated October 29, 2020. Electronic filing is used in this court. But, the “CM/ECF Manual for the
United States District Court for the District of Puerto Rico,” as revised in 2014, specifically provides that “pro se
litigants shall not file electronically.” See, Manual at page 5. Therefore, the Clerk is responsible for mailing copy of
all orders entered by the court to pro se litigants. Similarly, documents or motions submitted by pro se litigants in this
district follow a process at the Clerk’s office before being docketed. As such, the docketing process is not
instantaneous. In this case, the Clerk docketed the motion on November 24, 2020.
    Case 3:20-cv-01543-PAD Document 12 Filed 05/28/21 Page 2 of 3
Héctor R. Maduro v. Garage Isla Verde, Inc.
Civil No. 20-1543 (PAD)
Memorandum and Order
Page 2

2020, however, the court denied appointment of counsel given that based on the information

included on the affidavit, plaintiff was ineligible for court-appointed counsel (Docket No. 6).2

Nonetheless, it directed him to announce legal representation by December 21, 2020. Id.

        On December 22, 2020, plaintiff asked for an extension of time to announce legal

representation (Docket No. 7), which the court granted, extending that period to January 22, 2021

(Docket No. 8). On January 22. 2021, plaintiff requested as a last extension, 30 days to announce

legal representation (Docket No. 9). On January 23, 2021, the court granted the extension,

allowing plaintiff up to February 22, 2021 to comply (Docket No. 10). On April 15, 2021, the

court took note that plaintiff had not complied with the deadline (Docket No. 11). In consequence,

as a final term, it gave him until May 6, 2021, to announce legal representation. Id. As of today,

much like with other orders, plaintiff has not complied with that Order. And he has not moved the

case forward even though twice, he was warned that it was his responsibility to move the case

forward, meet all deadlines, and comply with the Federal Rules of Civil Procedure and the Local

Rules of this court. See, Docket Nos. 6 and Docket No. 11.

        A district court, as part of its inherent power to manage its own docket, “may dismiss a

case sua sponte for any of the reasons prescribed in Fed.R.Civ.P. 41(b).” Cintrón-Lorenzo v.

Departamento de Asuntos del Consumidor, 312 F.3d 522, 525-26 (1st Cir. 2002). Those reasons

include plaintiff’s failure to prosecute and comply with a court order.                     See, Fed.R.Civ.P.

41(b)(addressing involuntary dismissal). Considering the record as a whole, dismissal of the

complaint is appropriate, albeit without prejudice. Judgment shall be entered accordingly.




2
 He was advised that should his circumstances change, he could reapply for appointment of counsel under Local Rule
83L(h). Id.
  Case 3:20-cv-01543-PAD Document 12 Filed 05/28/21 Page 3 of 3
Héctor R. Maduro v. Garage Isla Verde, Inc.
Civil No. 20-1543 (PAD)
Memorandum and Order
Page 3

         SO ORDERED.

        In San Juan, Puerto Rico, this 28th day of May, 2021.

                                                    s/Pedro A. Delgado-Hernández
                                                    PEDRO A. DELGADO-HERNÁNDEZ
                                                    U.S. DISTRICT JUDGE
